Per Curiam.

The narrative portion of the affidavit stated as follows:
“On information that the third floor at 2411 Upland PI. is used for parties in which marihuana parties are being held and further that a purchase of marihuana was *96made through an informant on 24 November 1967 and that further on 2 December 1967, Ivan Singleton, Yernon Smith and Robert Smith did smell the odor of burning marihuana eminating [sic] from the third floor of this building. Surveillance also of this residence indicates that it is frequented by young persons late at night.”
The sufficiency of search warrants issued under state law must be tested against the federal constitutional standards regarding probable cause prescribed by the United States Supreme Court. Mapp v. Ohio (1961), 367 U. S. 643, 6 L. Ed. 2d 1081; see Ker v. California (1963), 374 U. S. 23, 10 L. Ed. 2d 726.
It is clear that in the above affidavit the affiant-officer relied upon hearsay information instead of his personal observation. Where probable cause is concerned, an affidavit based upon such information must conform to the standards prescribed by the United States Supreme Court in Aguilar v. Texas (1964), 378 U. S. 108, 12 L. Ed. 2d 723, and followed in Spinelli v. United States (1969), 393 U. S. 410, 21 L. Ed. 2d 637.
The test which we are bound to apply is set forth in Aguilar, at pages 114-115:
“Although an affidavit may be based on hearsay information and need not reflect the direct personal observation of the affiant, Jones v. United States, 362 U. S. 257, the magistrate must he informed of [1] some of the underlying circumstances from which the informant concluded that the narcotics were where he claimed they were, and [2] some of the underlying circumstances from which the officer concluded that the informant, whose identity need not be disclosed, see Rugendorf v. United States, 376 U. S. 528, was ‘credible’ or his information ‘reliable.’ Otherwise, ‘the inferences from the facts which lead to the complaint’ will be drawn not ‘by a neutral and detached magistrate, ’ as the Constitution requires, but instead, by a police officer ‘engaged in the often competitive enterprise of ferreting out crime * * ” (Emphasis added.)
In passing upon the sufficiency of probable cause to issue a search warrant, we may consider only the informa*97tion actually conveyed to the issuing magistrate. Aguilar v. Texas, supra; Giordenello v. United States (1958), 357 U. S. 480, 2 L. Ed. 2d 1503. In the instant case, no informa^ tion was conveyed to the issuing judge other than the allegations contained in the affidavit. Therefore, our analysis on the question of probable cause is restricted to the contents of the affidavit.
We are mindful that affidavits such as the one in this case are usually drafted by non-lawyers in the haste of criminal investigation and, hence, “must be tested and interpreted by the magistrate and the courts in a commonsense and realistic fashion,” lest through a negative attitude on the part of reviewing courts, police officers be discouraged from submitting evidence to a judicial officer before acting. United States v. Ventresca (1965), 380 U. S. 102, 108, 13 L. Ed. 2d 684. However, the pronouncements of Aguilar require a conclusion that the affidavit at bar is clearly defective. The allegations are unilluminated by any underlying circumstances upon which the informants based their conclusions and are devoid of underlying circumstances from which the affiant-officer could have concluded that the informants were credible, or their information reliable.
It should be noted that the affiant-officer was personally aware of additional information which he never conveyed to the magistrate. The record reveals that at least one of the informants, a police officer who made an undercover visit to the apartment prior to the issuance of the warrant, recognized the odor of burning marihuana emanating from the apartment. Cf. Johnson v. United States (1948), 333 U. S. 10, 13, 92 L. Ed. 436. He conveyed his observations directly to the affiant-officer. However, proof of such facts subsequent to the issuance of the search warrant cannot cure the deficiencies of the affidavit. Aguilar mandates that only information brought to the issuing magistrate’s attention is relevant to the existence of probable cause.
Since the appellant’s conviction was based solely upon evidence acquired under an invalid search warrant, the *98conviction is void and final judgment is entered for the appellant. See Akron v. Williams (1963), 175 Ohio St. 186, 192 N. E. 2d 63.

Judgment reversed.

O’Neill, C. J., Herbert, DuNcaN, Sterw and Leach, JJ., concur.